UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Balanced Fund® [photo of a road with trees on both sides]  Semi-annual report for the six months ended June 30, 2011 American Balanced Fund® seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011: 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.63% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 30 for details. The fund’s 30-day yield for Class A shares as of July 31, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 1.63%. The fund’s distribution rate for Class A shares as of that date was 1.93%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on pages 34 and 35. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a road with trees on both sides] The U.S. stock market experienced a volatile first half of 2011 with most of the gain coming in the final week of June. The first six months of the year were marked by an unusual number of weather disruptions and other natural disasters as well as business and debt challenges around the world. They ranged from record floods in the U.S. to supply disruptions caused by the Japanese earthquake and tsunami. The debt crisis in Greece has affected other European nations such as Ireland, Portugal and Spain. In the wake of the difficulties, U.S. stocks, as measured by Standard & Poor’s 500 Composite Index, rose 6.0% for the six months ended June 30, 2011. Investment-grade bonds, as measured by Barclays Capital U.S. Aggregate Index, gained 2.7%. American Balanced Fund (AMBAL) increased 5.2%, compared with a 4.7% return of the Lipper Balanced Funds Index, one of the fund’s two major benchmarks. The 60%/40% S&P/BC Index had a total return of 4.7%. The market indexes are unmanaged. U.S. companies are thriving in the current environment. Corporate earnings are strong. Valuations for U.S. companies appear to be reasonable, with S&P 500 companies trading at about 13 times estimated earnings. In addition, companies have significantly improved their balance sheets and now hold record levels of cash. They have also begun to pay higher dividends, increase share buybacks and acquire other companies, which could benefit equity investors. Looking forward, there are also a number of negatives. The U.S. economic recovery is proceeding at a slow pace. In the first quarter, the U.S. gross domestic product grew at an annual rate of just 0.4%. Unemployment remains high. The housing market is still weak. Many state and local governments are facing serious financial problems and have been laying off employees and reducing wages and benefits. Conflicts and uprisings in the Middle East, Africa and Asia have added to political and economic uncertainty and volatility in the energy markets. We are pleased with the fund’s results in this difficult first half. Major integrated oil and gas companies, transportation companies and consumer-oriented companies helped AMBAL during the period. Significant contributors included Chevron, Boeing, Union Pacific, Amazon, Costco Wholesale, Phillip Morris and McDonald’s. Bank stocks detracted from results. It is AMBAL’s practice to have between 50% and 75% of its portfolio invested in common stocks at all times. This percentage will vary based on our judgment of the relative attractiveness of equities, bonds and cash. As of June 30, 2011, the fund had 68% in stocks, 27% in bonds and 5% in cash, only slightly changed from its allocation at the start of the year. This continues to be the largest percentage of stocks relative to bonds that the fund has had in some time. The fixed-income portion of the portfolio provided steady income to the fund during the past six months. It is conservatively structured to act as a partial offset if the equity portion is impacted by a stock market decline. As of June 30, 2011, the fixed-income portion of the fund had 36% in mortgage- and asset-backed bonds, 29% in corporate bonds and 35% in government obligations. We still favor large-cap, globally oriented stocks. We believe their valuations are reasonable, and the outlook for corporate profit growth is good. As has been true since its inception, the fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. We thank our shareholders for their confidence in us. Cordially, /s/ Gregory D. Johnson Gregory D. Johnson Vice Chairman of the Board and Principal Executive Officer August 5, 2011 Robert G. O’Donnell, former Vice Chairman of the Board and Principal Executive Officer, retired on March 31. We thank him for his 25 years of service to American Balanced Fund. He is succeeded by Gregory D. Johnson, who has been president of the fund and adds the titles of Vice Chairman of the Board and Principal Executive Officer of AMBAL. For current information about the fund, visit americanfunds.com. Summary investment portfolio June 30, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type (percent of net assets) Common stocks 68 % Fixed-income securities 27 Short-term securities & other assets less liabilities 5 [end pie chart] Percent Value of net Common stocks- 68.05% Shares ) assets Financials- 10.16% Wells Fargo & Co. $ % Goldman Sachs Group, Inc. American Express Co. Berkshire Hathaway Inc., Class A (1) ACE Ltd. JPMorgan Chase & Co. Other securities Industrials- 9.85% Union Pacific Corp. Boeing Co. Lockheed Martin Corp. Deere & Co. United Technologies Corp. General Electric Co. Other securities Energy- 9.11% Chevron Corp. Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. ConocoPhillips Other securities Information technology- 8.77% Oracle Corp. Microsoft Corp. Apple Inc. (1) Texas Instruments Inc. Google Inc., Class A (1) International Business Machines Corp. TE Connectivity Ltd. Other securities Consumer discretionary- 8.15% Home Depot, Inc. Amazon.com, Inc. (1) Comcast Corp., Class A McDonald's Corp. McGraw-Hill Companies, Inc. Other securities Health care- 7.01% Merck & Co., Inc. Bristol-Myers Squibb Co. UnitedHealth Group Inc. Cardinal Health, Inc. Pfizer Inc Other securities Consumer staples- 6.83% Philip Morris International Inc. Costco Wholesale Corp. Procter & Gamble Co. Kraft Foods Inc., Class A Nestlé SA (2) Other securities Materials- 4.93% Dow Chemical Co. Potash Corp. of Saskatchewan Inc. E.I. du Pont de Nemours and Co. Other securities Telecommunication services- 1.68% AT&T Inc. Verizon Communications Inc. Other securities Utilities- 1.56% PG&E Corp. Other securities Total common stocks (cost: $26,437,398,000) Percent Value of net Preferred securities- 0.10% ) assets Financials - 0.10% Other securities Total preferred securities (cost: $51,165,000) Principal Percent amount Value of net Bonds & notes- 27.11% ) ) assets Mortgage-backed obligations (3) - 9.60% Fannie Mae 0%-11.614% 2011-2047 (4) Freddie Mac 0%-7.054% 2023-2041 (4) Other securities Bonds & notes of U.S. government & government agencies- 9.21% U.S. Treasury: 1.50% 2013 2.75% 2013 3.375% 2013 6.25% 2023 4.625% 2040 1.50%-7.50% 2011-2041 (5) Fannie Mae 6.25% 2029 Other securities Corporate bonds & notes- 7.79% Financials- 3.03% Wells Fargo & Co. 3.676%-4.60% 2016-2021 Goldman Sachs Group, Inc. 3.625% 2016 JPMorgan Chase & Co. 2.60%-4.25% 2016-2020 American Express Bank 5.50% 2013 American Express Co. 6.15% 2017 Other securities Telecommunication services- 0.80% SBC Communications Inc. 5.10%-6.45% 2014-2034 BellSouth Capital Funding Corp. 7.875% 2030 AT&T Inc. 4.95% 2013 AT&T Wireless Services, Inc. 8.125% 2012 Other securities Consumer discretionary- 0.67% Comcast Corp. 5.30%-6.95% 2014-2037 Home Depot, Inc. 4.40%-5.95% 2021-2041 Other securities Industrials- 0.63% Union Pacific Corp. 5.70%-5.75% 2017-2018 Other securities Health care- 0.59% UnitedHealth Group Inc. 4.70%-6.00% 2017-2021 Other securities Energy- 0.52% Shell International Finance BV 1.30%-1.875% 2011-2013 Other securities Materials- 0.37% Dow Chemical Co. 7.60% 2014 Rohm and Haas Co. 6.00% 2017 Other securities Other corporate bonds & notes - 1.18% Other securities Total corporate bonds & notes Other - 0.51% Other securities Total bonds & notes (cost: $13,506,219,000) Principal Percent amount Value of net Short-term securities- 5.03% ) ) assets Freddie Mac 0.105%-0.251% due 10/19/2011-3/6/2012 U.S. Treasury Bills 0.195%-0.289% due 7/28/2011-2/9/2012 Fannie Mae 0.07%-0.23% due 9/13/2011-5/3/2012 Jupiter Securitization Co., LLC 0.16%-0.28% due 7/6-8/1/2011 (6) JPMorgan Chase & Co. 0.15% due 8/11/2011 Falcon Asset Securitization Co., LLC 0.17% due 9/26/2011 (6) NetJets Inc. 0.08% due 8/4/2011 (6) Other securities Total short-term securities (cost: $2,605,978,000) Total investment securities (cost: $42,600,760,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Other securities," was $1,101,605,000, which represented 2.12% of the net assets of the fund. This amount includes $1,080,797,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) Coupon rate may change periodically. (5) Index-linked bond whose principal amount moves with a government price index. (6) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,928,130,000, which represented 3.72% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at June 30, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $42,600,760) $ Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Bank overdraft Other Net assets at June 30, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at June 30, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (2,781,966 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended June 30, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $4,765) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 16 Custodian Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain (loss) on: Investments Currency transactions ) Net unrealized appreciation on: Investments Currency translations Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months Year ended ended June 30, December 31, 2011* Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $112,638 and $155,196, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization American Balanced Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones,from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of June 30, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
